Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

This office action is responsive to the Amendment, Remarks and Terminal Disclaimer filed 3 March 2022. Claims 1-20 remain pending and presently under consideration in this application. 

Terminal Disclaimer
The terminal disclaimer filed on 3 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,927,260 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The rejection of each of claims 1, 4, 8, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 5-7, 9 and 10 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants amendments have failed to satisfactorily address the rejection of claims 1 and 7/18 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 4 and 8 of the previous office action on the merits. 
Applicants have amended the base independent claim to recite: 
    PNG
    media_image1.png
    191
    886
    media_image1.png
    Greyscale

thus introducing new considerations as follows under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph.

Applicants have amended the each of claims 7 and 18 to recite: 
    PNG
    media_image2.png
    200
    868
    media_image2.png
    Greyscale

thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants have amended the base independent claim to recite ”wherein the light-absorbing anisotropic film in which the alignment of liquid crystalline components contained in a liquid crystal composition containing a dichroic azo coloring agent compound, a liquid crystalline compound, and a compound represented by Formula (1) is fixed”. The specification, as originally filed does not appear to support the invention as is now claimed. While there is mention that the liquid crystalline component “can be fixed” after the heating treatment followed with a cooling treatment in a specific temperature range in the method of making the light-absorbing anisotropic film, the specification, as originally filed does not describe what constitutes a fixed liquid crystalline component in the claimed light-absorbing anisotropic film. 
    PNG
    media_image3.png
    153
    437
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicants have amended the base independent claim 1 to recite ”wherein the light-absorbing anisotropic film in which the alignment of liquid crystalline components contained in a liquid crystal composition containing a dichroic azo coloring agent compound, a liquid crystalline compound, and a compound represented by Formula (1) is fixed”; the scope of the protection sought by the “fixed” “alignment of liquid crystalline components” is not clear, especially since the claim is drawn to a composition. 

Amended claims 7 and 18 are rejected as being vague and indefinite when they each recite “M1 and M2 each independently represent a divalent linking group, provided that the number of atoms in a main chain of at least one of M1 or M2 is 4 or more;  wherein, the main chain in M refers to a portion necessary for directly linking C1 to Ar1 in Formula (3), and the mainchain in M refers to a portion necessary for linking C2 to E in Formula (3)“ (emphasis added); the scope of the protection sought by each of (a) a “main chain”, (b) a “portion”, and (c) “necessary for linking” is not clear. Amended claims 7 and 18 fail to particularly point out and distinctly claim the substituents M1 and M2 in the compound of formula (3).

Response to Arguments
Applicant's arguments filed 3 March 2022, to the effect that the claims have been amended to satisfactorily address all of the rejections under 35 U.S.C. 112(b) or 35 , have been fully considered but they are not persuasive.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  inconsistent terminology. The claims recite each of liquid crystal as well as liquid crystalline. In the interests of clarity, applicants are encouraged to select one or the other, but not use both simultaneously. Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722